Citation Nr: 0700313	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-11 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a compound fracture of the left femur 
with internal derangement of the left knee, to include 
whether a separate rating is warranted under Diagnostic Code 
5003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.  In June 2005, the Board remanded the case to the RO 
for further development.

The Board observes that at present, the veteran's service-
connected residuals of a compound fracture of the left femur 
with internal derangement of the left knee is rated as a 
single disability under Diagnostic Code 5255.  As will be 
explained below, the Board believes that the issue of whether 
the veteran is entitled to a separate rating under Diagnostic 
Code 5003, for arthritis of the left knee, may be reasonably 
inferred from the evidence of record.  Thus, for purposes of 
this appeal, the Board will construe the issue as listed on 
the cover page.


FINDINGS OF FACT

1.  The veteran's left hip residuals of a compound fracture 
of the left femur are manifested by femur impairment with 
moderate disability of the left hip.  

2.  The veteran's residuals of a compound fracture of the 
left femur include mild to moderate degenerative joint 
disease of the left knee, with painful motion of the left 
knee not limited to 60 or less degrees of flexion or to five 
or more degrees of extension.


CONCLUSIONS OF LAW

1.  The left hip residuals of a compound fracture of the left 
femur does not warrant a rating in excess of 20 percent for 
impairment of the femur/hip.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2006).

2.  Arthritis of the left knee warrants a separate rating of 
10 percent, but not higher.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in August 2001.  
In that letter, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim of 
entitlement to an increased rating for his service-connected 
disability.  VA has also informed the veteran of the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as an increased rating 
for the claimed disability is denied here, the issue with 
respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made in support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Review of the claims file shows that the veteran was treated 
in May 1963 for a compound fracture of the left femur, after 
being struck by a vehicle.  He underwent closed reduction of 
the fracture, with traction by means of skeletal traction 
with tibial tubercle pins, left femur.  After the May 1963 
surgery, the veteran underwent surgery in 1964 to remove 
nails and screw in the upper femur, secondary to nail 
displacement.  By that surgery treatment providers were able 
to remove all but one screw.  Associated with the current 
claim for an increase, the veteran has undergone VA 
examinations in September 2001 and August 2005.  
 
A.  Left Hip Disability

In this case, the RO has evaluated the veteran's service-
connected residuals of a compound fracture of the left femur 
with internal derangement of the left knee under Diagnostic 
Code 5255; and assigned a 20 percent disability rating under 
that code.  

Diagnostic Code 5255 provides for assignment of ratings for 
impairment of the femur (fracture, or malunion).  For 
impairment due to malunion of the femur with knee or hip 
disability, a 20 percent rating is assignable for moderate 
knee or hip disability; and a 30 percent disabling evaluation 
is warranted for marked knee or hip disability.  Diagnostic 
Code 5255 also provides for the assignment of a 60 percent 
evaluation for either fracture of surgical neck of the femur 
with false joint, or for fracture of shaft or anatomical neck 
of the femur with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  Finally, 
assignment of an 80 percent evaluation is warranted for a 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion.

Review of the record shows that during a September 2001 VA 
examination, the veteran reported current complaints of left 
femur pain.  The muscles of the leg were sore all the time 
and kept him awake.  The veteran experienced sharp pain in 
the hip.  He reported having chronic swelling of the entire 
leg.

On examination, the veteran had an abnormal gait, favoring 
his left side.  He was unable to walk on his heels, toes or 
outside of his feet.  The left leg was swollen.  Measurement 
of circumferences showed that the left and right thighs were 
57 and 54.5 cm, respectively.  Diagnostic testing of the left 
femur revealed status post a retaining small metallic screw 
driven into the upper femoral shaft with cortical thickening 
along the medial upper femoral shaft, considered to be the 
result of the previous fracture.  

The report of an August 2005 VA examination shows that the 
veteran still reported complaints of pain in the left femur, 
radiating down the outside of the left thigh to the medial 
calf, and constantly sore muscles in the left thigh.  He 
reported having left hip pain of from 4 to 6.  He had 
weakness and stiffness of the left hip.  He had swelling of 
the thigh on occasion.  During flare-ups, he might have an 
increased pain, but no decreased function.  The veteran 
reported that he was a farmer, and was able to farm 100 
acres.  He runs a tractor daily up to 20 minutes at a time, 
and had to make hay about six weeks a year.  He is able to 
continue his farming relatively well.  He can work only about 
four hours a day because of soreness in the left hip.  

The veteran reported he does have weakness and stiffness of 
the left leg, particularly the left hip and knee.  He had 
swelling occasionally and no heat or redness.  He had no 
drainage.  He was treated with Tylenol and naproxen, which 
did help his pain.  He gets flare-ups when he rides a tractor 
for a few hours.  The flare-up results in increased pain, but 
no decreased function.  Alleviating factors are rest and 
medication.  He had no loss of function due to flare-ups; but 
increased pain.  He does not use a crutch, brace, cane or 
corrective shoes.  There is no constitutional symptoms of 
bone disease.  

The veteran reported the following regarding his joints.  
There was no heat or redness.  The left hip did have 
instability or giving way, and locking on occasion.  He had 
fatigability and lack of endurance of the left hip.  He takes 
naproxen, which seems to help the pain.  He did not use a 
crutch, brace, cane, or corrective shoes.  He has had no 
surgery since the original surgery.  The veteran reported 
that he has had no dislocation or recurrent subluxations, no 
constitutional symptoms of inflammatory arthritis.  He is 
able to work as a farmer, but only for four to five hours a 
day due to his left hip and knee.

On examination, the veteran's gait had a limp on the left 
leg.  He walked on his heels with no pain.  He walked on his 
toes with pain in the left hip.  All functions of the left 
hip were normal with pain except that he has no pain on 
abduction.  Adduction was from 0 to 25 degrees, extension 
from 0 to 30 degrees, external rotation from 0 to 60 degrees, 
internal rotation from 0 to 40 degrees, flexion from 0 to 125 
degrees, and abduction from 0 to 45 degrees.  All of these 
functions were with pain, except for abduction.  

X-rays of the hips showed mild osteoarthritis of both (right 
and left) hip joints, right more than left.  A suggestion of 
a calcified lesion in the right femoral neck likely 
represents a calcified lymph node.  The impression was mild 
degenerative joint disease changes in both hips with evidence 
of healed fracture of the left proximal femur with callus 
formation with cortical screw still in place.  This was 
basically unchanged from previous X-ray examinations.

With respect to current manifestations of the residuals of a 
compound fracture of the left femur with internal derangement 
of the left knee, the examiner opined the following.  The 
fracture was well-healed.  There was no malunion of the 
femur; he had a well-healed compound fracture of the femur.  
There was a well-healed fracture of the femur with no 
malunion or nonunion.  He had no loose motion of the fracture 
site.  

The 20 percent evaluation in effect reflects a determination 
of impairment (malunion) of the femur, with moderate knee or 
hip disability.  In this section, the Board is addressing the 
impairment due to hip disability.  Here, the Board notes that 
while the September 2001 VA examination indicated some extent 
of left hip disability, the August 2005 VA examination report 
may reflect some improvement.  Nevertheless, after resolving 
any reasonable doubt remaining in favor of the veteran, and 
comparing the veteran's symptoms overall to the provisions of 
the rating schedule, the Board finds for the above reasons 
that the criteria for a 20 percent rating for moderate hip 
impairment are more nearly approximated.  See 38 C.F.R. §§ 
4.3, 4.7.

However, a higher rating of 30 percent requires evidence of 
marked left hip disability.  Neither the September 2001 or 
August 2005 VA examination report shows that the veteran has 
marked impairment of the left hip, so as to warrant a higher 
rating under criteria of Diagnostic Code 5255.  As noted in 
the report of the most recent VA examination, the examiner 
clearly stated an opinion that there was no malunion of the 
femur, and there was a well-healed fracture of the femur.  
None of the clinical record shows evidence that would support 
a rating in excess of 20 percent under diagnostic criteria of 
Diagnostic Code 5255.  There is no evidence of malunion of 
the femur with marked knee or hip disability so as to warrant 
a 30 percent rating; or evidence of fracture of the surgical 
neck, with false joint; or evidence of fracture of the shaft 
or anatomical neck with nonunion with or without loose 
motion, so as to meet other criteria for an increase under 
that code.  Thus a higher rating for femur impairment under 
Diagnostic Code 5255 is not warranted.

The Board has considered whether a higher rating is warranted 
under other diagnostic criteria assignable for hip and thigh 
disability.  However, there is no finding of limitation of 
motion of the left hip joint which would warrant a higher 
rating.  During the August 2005 VA examination, the ranges of 
motion found for the hip do not meet criteria required for an 
increase under Diagnostic Codes 5251, 5252, or 5253.  The 
normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2006).   During the August 2005 examination, the 
examiner noted that all left hip functions were normal, 
although with pain, except that he had no pain on abduction.  
The range of motion findings noted above do not meet the 
criteria that would warrant a higher rating under those 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
or 5253.

The Board concludes that at this time there is not a medical 
and factual basis on which to conclude that there is 
functional loss due to pain associated with the left hip 
disability which is sufficient to warrant any additional 
rating for the service-connected disability.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  In this regard, the examiner 
at the most recent VA examination opined that, with respect 
to the Deluca decision, there was no decreased in range of 
motion or joint function additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of any of the joints tested.  There was no evidence of 
incoordination, weakened movement or excessive fatigability 
of any of the joints tested.  There was no functional loss 
due to pain and the pain did not appear to be severe.  
 
B.  Left Knee Arthritis

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Board has considered whether any separate 
ratings are warranted for the non-hip/thigh components of the 
service-connected residuals of a compound fracture of the 
left femur with internal derangement of the left knee.  Based 
on the evidence of record, the Board believes that the 
veteran is entitled to a separate rating under Diagnostic 
Code 5003, for arthritis of the left knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis, established by X-ray evidence, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for affected joints.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The normal range of motion of the knee is from zero degrees 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).  
Limitation of motion of the knee may also be evaluated under 
diagnostic criteria on the basis of limitation of motion of 
leg flexion, pursuant to Diagnostic Code 5260.  Under 
Diagnostic Code 5260, limitation of leg flexion is evaluated 
as follows: for flexion limited to 60 degrees, zero percent; 
45 degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.

Under Diagnostic Code 5261, limitation of leg extension is 
evaluated according to the following criteria: for extension 
limited to 5 degrees, zero percent; 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; and for 
extension limited to 20 degrees, 30 percent, for extension 
limited to 30 degrees, 40 percent and for extension limited 
to 45 degrees, 50 percent.

During the September 2001 VA examination, the veteran was 
able to flex the left knee to 110 degrees active, and to 112 
degrees both passive and after fatiguing.  He was able to 
extend the knee to zero degrees.  During the August 2005 VA 
examination, the veteran was able to flex his knee to 130 
degrees (active), 135 degrees (passive), and 145 degrees 
after fatiguing, all with pain.  He was able to extend the 
knee to zero degrees.   

The evidence does show that the veteran has mild to moderate 
degenerative joint disease changes of the left knee as noted 
on X-rays.  The August 2005 examination report concludes with 
diagnoses including left knee with mild osteoarthritis in the 
medial and lateral knee joint compartments, moderate 
osteoarthritis or degenerative joint disease of the 
patellofemoral joint.  Limitation of motion of the left knee 
has been objectively confirmed by findings including swelling 
and satisfactory evidence of painful motion.  During VA 
examination in September 2001, the examiner noted the veteran 
had difficulty in flexing the knee due to swelling; and 
during the August 2005 VA examination, the left knee had 
swelling and movements were all with pain.  

Based on the foregoing, the Board finds that a separate 
rating of 10 percent is warranted for arthritis with painful 
limitation of motion of the left knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

However, the ranges of motion of the knee as shown in the two 
VA examination reports in September 2001 and August 2005 do 
not approximate the limitation of motion required for a 
compensable rating under Diagnostic Codes 5260 or 5261, as 
they do not reflect a finding of flexion limited to 60 
degrees or extension limited to 5 degrees.  

The most recent examination report shows that the strength of 
the left lower extremity was found to be normal; and the 
examiner opined that there was no functional loss due to 
pain, and that the pain did not appear to be severe.  Based 
on the foregoing,  the Board concludes that at this time 
there is not a medical and factual basis on which to conclude 
that there is functional loss due to pain in the veteran's 
residuals of a compound fracture of the left femur with 
internal derangement of the left knee which is sufficient to 
warrant any additional rating for the service-connected 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.


C.  Left Knee Instability 

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, respectively. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  More recently, the 
general counsel held that separate rating could also be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In this case, as reflected in the recent (August 2005) VA 
examination report, there is no evidence of recurrent 
subluxation or lateral instability.  The veteran himself 
reported that he has had no dislocation or recurrent 
subluxations.  The examination report noted there was no 
evidence of internal derangement of the left knee, no laxity, 
and no recurrent subluxation or lateral instability of the 
left knee.

Thus, though there is evidence of arthritis, a separate 
rating for recurrent subluxation or lateral instability of 
the knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257; VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

D.  Other Matters

With respect to the left knee residuals of a compound 
fracture of the left femur with internal derangement of the 
left knee, there is no medical evidence suggesting that it is 
productive of dislocated semilunar cartilage or removal of 
semilunar cartilage; or genu recurvatum.  Thus, consideration 
under Diagnostic Codes 5258, 5259 or 5263 would not be 
warranted.  Also, Diagnostic Code 5262 addresses disorders of 
the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The present case involves residuals of a fracture of 
the femur, and does not involve the tibia or fibula.  
Therefore, evaluation under that code is not warranted.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected residuals of a 
compound fracture of the left femur with internal derangement 
of the left knee, there is no evidence that the nature and 
severity of these service-connected symptoms alone are beyond 
what is contemplated by the applicable criteria.  There is 
also no indication that the disorder has necessitated 
frequent periods of hospitalization.  Based on the foregoing, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, a separate 10 percent rating is warranted for the 
painful motion of the left knee.  The preponderance of the 
evidence is against the claim to the extent of any further 
increase in rating for the residuals of a compound fracture 
of the left femur with internal derangement of the left knee.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim beyond that granted here must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a compound fracture of the left femur with internal 
derangement of the left knee, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for arthritis 
of the left knee is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


